Citation Nr: 1603591	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which awarded service connection for diabetes mellitus and assigned a 20 percent disability rating.

The appeal was remanded by the Board for evidentiary development in April 2015 and again October 2015.  As discussed in greater detail below, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's diabetes mellitus type II requires the use of insulin and restricted diet; regulation of activities is not required.


CONCLUSION OF LAW

The Veteran's diabetes mellitus type II is no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the duty to notify was satisfied by letters sent to the Veteran in April 2006 and June 2007.  The claim was last adjudicated in December 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records and VA outpatient records have been obtained, and he has been afforded multiple VA medical examinations in connection with his claim, most recently in June 2015.  Upon review, the report from the June 2015 VA examination indicates that the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and elicited a medical history with respect to the Veteran's diabetes mellitus type II.  The Board finds that this examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.

In its October 2015 remand, the Board directed the AOJ to mail the Veteran a letter at his updated address instructing him to complete a VA Form 21-4142 authorizing VA to obtain treatment records from the Harris County Sheriff's Department, where the Veteran was known to have been incarcerated.  The AOJ subsequently complied with this directive in October 2015, mailing the Veteran a letter at his updated address requesting authorization for these records.  Other than a waiver of AOJ review of new evidence, submitted in December 2015, the Veteran has not responded.

The Board notes that in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not always a one-way street, and if a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  None of VA's recent letters to the Veteran, at his updated address, have been returned as undeliverable, and the current address of record is that which was provided to VA and appears to be current and correct.  In light of the above, the Board finds that the AOJ has complied with the October 2015 remand instructions to the extent possible, and no further action in this regard is warranted.

For the aforementioned reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for his diabetes mellitus type II with erectile dysfunction.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

 "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran's diabetes has not significantly changed, and therefore a uniform rating is appropriate.

The Veteran's diabetes mellitus type II with erectile dysfunction is rated as 20 percent disabling, pursuant to Diagnostic Code 7913.  38 C.F.R. § 4.120.  Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring either insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Under this provision, the term "regulation of activities" means "avoiding strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluation unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  In this case, the Veteran is separately rated for multiple complications from his diabetes, including bilateral upper and lower extremity peripheral neuropathy and nephropathy with hypertension.  He is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) on account of loss of use of a creative organ.

The Veteran submitted his claim for service connection in March 2006.  Since that time, he has asserted that his diabetes necessitates daily insulin intake and restricts his activities and diet.

A review of the evidence shows that the Veteran has been diagnosed with diabetes mellitus type II since 2003.  Records from the Texas Department of Corrections dated prior to his claim reveal that he was counseled to maintain a diabetic diet and was prescribed oral medication and insulin.

A VA primary care note dated in March 2006 revealed a three-year history of diabetes with insulin requirement.  No diabetic complications were noted at that time.

Also of record is a Texas Department of Criminal Justice document titled "Health Summary for Classification," dated in September 2010, which reflects restrictions on work including four-hour work restriction, limited standing, no lifting more than 25 pounds, and no climbing; however, the specific medical reasons for these restrictions are not noted in the document.  In his April 2009 Substantive Appeal, the Veteran asserted that "a large part of the reasoning" for these restrictions is "due to my Diabetes."

On VA examination in June 2011, the Veteran reported needing 3 insulin shots daily to manage his diabetes.  He was instructed to follow a restricted diet, but no episodes of hypoglycemia reactions or ketoacidosis were noted.  When asked whether the Veteran was restricted in his ability to perform strenuous activities, the examiner answered "No."

In April 2012, the Veteran expressed a belief that his diabetes had increased in severity.  He stated, "Currently I am [in] receipt of Insulin 3x daily, my diet is restricted as are my activities."

In May 2012, the Veteran's representative submitted a physician's statement concerning the Veteran's overall impairment.  The statement noted that the Veteran had difficulty driving and walking but suggested that this was due to chronic depression related to chronic liver disease, as well as degenerative joint disease and diabetic neuropathy.  No specific symptoms attributable to diabetes mellitus type II were noted.

On VA examination in June 2015, the examiner noted a history of diabetes mellitus type II requiring more than one insulin injection per day.  The examiner noted, however, that the Veteran's diabetes did not require regulation of activities as part of medical management of diabetes.  With regard to frequency of care, it was noted that the Veteran visited his diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemia.  No hospitalizations were reported.  There was no evidence of progressive unintentional weight loss or loss of strength.

Based on the above, the Board finds that an evaluation in excess of 20 percent for diabetes mellitus type II is not warranted.

Upon review, the evidence demonstrates that the Veteran requires daily insulin and a restricted diet to control his diabetes.  However, there is simply no indication, beyond his own lay statements, that his diabetes necessitates regulation of activities-i.e., that he was prescribed or advised to avoid strenuous occupational and recreational activities on account of his diabetes.  See Camacho, 21 Vet. App. at 363.  Notably, both the VA examination reports of record found no physical restrictions due to diabetes, and a review of the evidence is negative for any determinations that it is medically necessary to regulate the Veteran's activities.  See id. at 364 (medical evidence is required to support a finding that regulation of activities is necessary to control diabetes mellitus type II).  Additionally, there is no evidence that the Veteran was hospitalized for ketoacidosis or hypoglycemic reaction, or that he required twice a month visits to a diabetic care provider.  Under the facts of this case, a higher, 40 percent evaluation is not warranted under Diagnostic Code 7913.

The Board has considered the Veteran's assertions as to the severity of his symptoms.  Specifically, the Board acknowledges the Veteran's contentions in his Substantive Appeal that he had numerous physical restrictions in prison that were due to his diabetes.  With respect to these restrictions, however, the Board notes that the September 2010 Texas Department of Criminal Justice document does not mention diabetes as a cause of these restrictions.  In fact, the Veteran's VA outpatient treatment notes (as well as the May 2012 physician's statement) indicate that his overall impairment stems from non-diabetes related disorders.  Considering this evidence, the Board is not convinced that the documented prison work restrictions are tantamount to medically-required diabetes-related regulation of activities.

Most significantly, the Board finds the objective medical evidence-particularly the VA examination reports of record-to be more probative and credible than the lay evidence in determining that the Veteran's diabetes does not meet the criteria for a rating in excess of 20 percent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  These reports clearly show that the Veteran's diabetes necessitates insulin and a managed diet, but that regulation of activities is not required.  The current 20 percent evaluation contemplates these symptoms.  The Board acknowledges the Veteran's broad claim of regulation of activities; however, such reports are inconsistent with the more probative medical evidence.  The objective findings of skilled professionals are more probative and credible than the lay evidence.

Regarding additional complications from diabetes, the Board reiterates that the Veteran has been separately evaluated for bilateral upper and lower extremity peripheral neuropathy and nephropathy with hypertension.  He has not appealed the ratings for these disabilities.  There is no evidence of other diabetic complications, such as skin disorders or retinopathy, that would warrant separate ratings.  As to whether a separate rating is warranted for erectile dysfunction in addition to the special monthly compensation he is receiving for loss of use of a creative organ, the Board notes that there is no indication of abnormal genitalia.  A separate, compensable evaluation under 38 C.F.R. § 4.115(b), Diagnostic Codes 7520-7524 is therefore not warranted.

For the foregoing reasons, the Board finds that an evaluation in excess of 20 percent for diabetes mellitus type II is not warranted.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected diabetes mellitus type II with erectile dysfunction.  The evidence shows an insulin requirement and restricted diet, with no evidence of a medical requirement to regulate his activities.  These manifestations are fully contemplated by the schedular rating criteria.  There is no evidence of frequent hospitalization due to diabetes-related symptoms.  To the extent the Veteran contends that his diabetes impacts his ability to work, the Board finds that these complaints do not rise to the level of severity required for referral for an extraschedular rating.  Moreover, the Veteran is separately evaluated for bilateral upper and lower extremity peripheral neuropathy and nephropathy with hypertension.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus type II with erectile dysfunction is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


